Citation Nr: 1718032	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  11-32 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for lumbar sprain with spondylosis.

2. Entitlement to an evaluation in excess of 10 percent for degenerative disc disease, 
cervical spine.

3. Entitlement to an evaluation in excess of 10 percent for left sided neuritis.

4. Service connection for vuvolvaginitis secondary to hysterectomy.

5. Service connection for recurrent urinary tract infection secondary to cystitis.

6. Service connection for sinusitis.

7. Entitlement to an evaluation in excess of 0 percent for iron deficiency anemia



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2016, in lieu of a hearing, the Veteran chose to participate in an informal conference with the Decision Review Officer (DRO). The DRO ordered new VA examinations and requested that the Veteran submit private treatment records.  Additional medical evidence was added to the Veteran's claim file in January and February 2017.  The evidence pertained to the issues on appeal.  Although the Veteran's representative submitted a brief in support of the appeal and waived consideration of that brief by the agency of original jurisdiction, the representative did not acknowledge or waive consideration of the new evidence.   38 C.F.R. § 20.1304 (c) (2016).  .

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Additional pertinent private medical records and reports of VA examinations were added to the electronic record subsequent to the most recent statement of the case (SOC). 

Under 38 C.F.R. § 20.1304 (c), any pertinent new evidence received by the Board without a waiver must be referred to the AOJ.  38 C.F.R. § 20.1304 (c) (2016).  Review of the Veteran's claims file reveals that additional evidence which may be pertinent to her claim has not been considered by the RO since its September 2011 SOC.  This evidence consists of February 2017 VA examination reports, as well as private medical records dated from November 2010 to April 2016.  A waiver of RO consideration of this evidence is not of record.  Thus, it would be prejudicial for the Board to address this evidence without a waiver.

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claims with consideration of all pertinent evidence, legal authority, and all relevant theories of entitlement.  If the benefit sought on appeal remains denied, issue the Veteran and her representative an SSOC and afford the appropriate time period for a response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




